Citation Nr: 0739811	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  06-13 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
variously described as recurrent bronchitis, chronic 
obstructive pulmonary disorder, and pulmonary fibrosis, 
claimed as due to exposure to beryllium.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1970 to February 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied entitlement to the benefit 
currently sought on appeal.

The veteran appeared before the undersigned Acting Veterans 
Law Judge in a hearing in Cleveland in May 2007 to present 
testimony on the issue on appeal.  He submitted additional 
evidence at that time, with a waiver of RO consideration of 
that evidence.  The hearing transcript has been associated 
with the claims file.

FINDING OF FACT

The veteran's respiratory disorders, to include recurrent 
bronchitis, chronic obstructive pulmonary disorder, and 
pulmonary fibrosis, were first manifested many years after 
the veteran's service and have not been medically related to 
his service. 

CONCLUSION OF LAW

A respiratory disorder, to include recurrent bronchitis, 
chronic obstructive pulmonary disorder, and pulmonary 
fibrosis, was not incurred or aggravated in the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in April 2005, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The veteran was 
instructed to submit any evidence in his possession that 
pertained to his claim.  

In March 2006, the veteran was notified as to how disability 
ratings and effective dates are established.  Although this 
notice was delivered after the initial denial of the claim, 
the AOJ subsequently readjudicated the claim based on all the 
evidence in May 2006, without taint from prior adjudications.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the veteran has 
been able to participate effectively in the processing of his 
claim and the late notice did not affect the essential 
fairness of the decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  

The veteran has not been medically evaluated in conjunction 
with his claim; however, an exam and opinion are not required 
in this instance.  The Board is required to seek a medical 
opinion if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains competent lay or medical evidence of a 
current disability, establishes that the veteran suffered an 
event, injury or disease in service, and indicates that the 
current disability may be associated with the in-service 
event, injury or disease.  38 C.F.R. § 3.159(c)(4) (2007).  

Here, the current medical evidence establishes that the 
veteran receives treatment for chronic obstructive pulmonary 
disease.  The veteran's service medical records do not 
confirm treatment for the same.  However, because he did 
receive treatment for pneumonia on one occasion in service, 
the question therefore remains whether the evidence indicates 
that there may be an association between his current 
respiratory disorder and that which he experienced in 
service.  Such an indication will be found when there is 
"medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation."  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).
 
No such indication has been found.  While the veteran has 
submitted general research on respiratory disorders, he has 
not submitted medical opinions specific to his case 
suggesting a nexus.  Nor is there credible evidence of a 
continuity of symptoms since the veteran's separation from 
service.  Apart from treatment for an upper respiratory 
infection in 1978, the evidence is devoid of a respiratory 
diagnosis until 1995.  Furthermore, the veteran testified in 
his hearing before the undersigned that 1995 was the earliest 
diagnosis of his current respiratory disorder.  Continuity 
having not been established, a medical exam and opinion are 
not required.  The duty to assist has been met.

Service Connection

The veteran seeks service connection for a respiratory 
disorder, which he contends is solely the result of his 
exposure to beryllium in service.  Specifically, in May 2007, 
he testified that in the course of his duties as a jet engine 
mechanic, he touched and moved around landing gear, brakes, 
and missile casings which contained beryllium.  He further 
stated that there was dust on these parts that he believed to 
be beryllium dust.  

In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2007); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

The medical evidence establishes that the veteran has a 
current diagnosis of chronic obstructive pulmonary disease 
(COPD).  See VA progress note, dated in March 2005.  The 
evidence also establishes that the veteran has a history of 
interstitial pulmonary fibrosis and recurrent bronchitis.  
See VA in-patient records, dated in November 1995.  

The evidence does not establish, however, an in-service 
exposure to airborne beryllium dust.  Service personnel 
records confirm that the veteran was a jet engine mechanic in 
the Air Force.  The veteran credibly testified as to the 
duties he undertook as such, specifically stating that he was 
responsible for taking the engines out of the aircraft and 
checking and replacing all parts of the engine.  He also 
referred to being in the vicinity when other aircrafts 
landed, covered in dust, and having to immediately set about 
working on them. 

In support of his claim, the veteran submitted a U.S. General 
Accounting Office (GAO) Report to Congressional Requesters 
entitled "Government Responses to Beryllium Uses and Risks" 
(GAO/OCG-00-6, May 2000).  From the veteran's statements, it 
appears that he submitted this report to show that beryllium 
was used by the Department of Defense in various weapons, and 
that beryllium is a known cause of a host of respiratory 
diseases.  

While this report alone cannot substantiate a nexus between 
the veteran's current respiratory disorder and his service, 
it is useful in providing credible background information on 
the chemical compound at issue in this case.  See Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996) (generic medical 
literature which does not apply medical principles regarding 
causation or etiology to the specific facts of an individual 
case does not provide competent evidence to establish the 
nexus element).  The report explained that "occupational 
exposure to beryllium occurs when it is extracted from ore; 
when the ore is processed into beryllium metal; and when the 
metal is made into parts (e.g., machined, welded, cut, or 
ground)."  GAO/OCG-00-6, page 6.  While the aircraft on 
which the veteran worked likely did contain beryllium alloys, 
there is no indication in his testimony or in the official 
record that he was in any way involved in extracting or 
processing raw beryllium, or in machining, welding, cutting, 
or grinding new engine parts from beryllium alloys, which 
would create the dust that makes up hazardous occupational 
exposure.  

In fact, research from the National Jewish Medical and 
Research Center, a source cited in the GAO report as one of 
three facilities in the country that specializes in beryllium 
exposure and a source relied upon by the veteran for the 
medical effects of exposure, has indicated that "[h]andling 
beryllium in its solid form, such as a finished computer part 
that contains beryllium, is not known to cause illness."   
The veteran also submitted beryllium research compiled from a 
personal injury law firm referral service, the Los Angeles 
Legal Help Center.  Again, while this research does not 
relate directly to the veteran's specific circumstances, and 
thus cannot serve as credible evidence of a nexus, it is 
interesting to note that it also refers to exposure in terms 
of working in plants in which raw beryllium is machined, as 
opposed to handling finished products.  Such exposure is not 
the case with this veteran.  Machinist duties are not part of 
the normal course of a jet engine mechanic's duties.  

In short, it appears from the veteran's own testimony and the 
record that the only contact he likely had with beryllium 
during service was in its solid, finished form.  As the toxic 
dust is created when manipulating raw beryllium, it is 
unlikely that any dust on aircraft that had been in flight 
was actually beryllium dust, as contended by the veteran.  
Hazardous exposure to beryllium is not confirmed.

Service medical records do confirm that upon entry into 
service, the veteran's May 1970 entrance examination included 
a history of pneumonia at age 14.  Exam revealed a normal 
chest and lungs.  In February 1972, he was diagnosed with 
pneumonia.  He was admitted for two days and then released to 
duty.  His October 1973 separation examination, however, 
confirmed normal lungs and chest, by exam and x-ray.  On his 
concurrent report of medical history, he denied ears, nose, 
and throat trouble, shortness of breath, chronic cough, and 
asthma.  

Post-service records show that the veteran was treated for a 
sore throat in February 1976 and April 1977.   Treatment for 
an upper respiratory infection also was noted in January 
1978.  However, it was in November 1995 that the veteran was 
first hospitalized for a serious respiratory disorder.  At 
that time, he had been receiving treatment for bronchitis 
since August, without relief.  He then began to have 
shortness of breath and coughing spells.  He was admitted, 
and further testing found evidence of interstitial pulmonary 
fibrosis.  Treatment subsequent to this hospitalization 
indicated pulmonary fibrosis by history.  X-ray results in 
May 1996 showed healed granulomatous disease in the lungs.  
Recurrent bronchitis and feelings of a sore throat continued.  
Difficulty breathing was noted in March 2005, at which time a 
diagnosis of COPD was rendered.

As noted above, although the veteran believes his current 
respiratory problems to be the result of exposure to 
beryllium in service, such exposure has not been confirmed.  
The veteran did have an episode of pneumonia in service; 
however, there is no indication of a diagnosis of the same 
now, or a relationship between that disorder and his 
currently diagnosed COPD.  An examination and opinion are not 
required under these facts.  See 38 C.F.R. § 3.159(c)(4).  In 
all, the preponderance of the evidence is found to be against 
the veteran's claim; therefore, the benefit of the doubt 
provision does not apply.  Service connection for a 
respiratory disorder is not warranted.


ORDER

Entitlement to service connection for a respiratory disorder, 
to include recurrent bronchitis, chronic obstructive 
pulmonary disorder, and pulmonary fibrosis, is denied.


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


